Citation Nr: 1106022	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-23 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Basic eligibility for Department of Veterans Affairs Dependents' 
Educational Assistance benefits.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The Veteran had active service from October 1982 to May 1991.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2009 determination of the Atlanta, Georgia, 
Regional Office (RO) which found that the Appellant did not meet 
the basic eligibility requirements for Department of Veterans 
Affairs (VA) Dependents' Educational Assistance (DEA) benefits.  


FINDINGS OF FACT

1.  In January 2009, the RO determined that the Appellant did not 
meet the basic eligibility requirements of VA DEA benefits.  

2.  The Appellant did not submit either a notice of disagreement 
with or a substantive appeal from the January 2009 RO 
determination.  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of the 
Appellant's claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.301 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of 38 U.S.C.A. § 7105 (West 2002) direct, in 
pertinent part, that: 

  (a)  Appellate review will be initiated 
by a notice of disagreement and completed 
by a substantive appeal after a statement 
of the case is furnished as prescribed in 
this section.  Each appellant will be 
accorded hearing and representation rights 
pursuant to the provisions of this chapter 
and regulations of the Secretary.  

  (b)(1)  Except in the case of 
simultaneously contested claims, notice of 
disagreement shall be filed within one year 
from the date of mailing of notice of the 
result of initial review or determination.  
Such notice, and appeals, must be in 
writing and be filed with the activity 
which entered the determination with which 
disagreement is expressed (hereinafter 
referred to as the "agency of original 
jurisdiction").  A notice of disagreement 
postmarked before the expiration of the 
one-year period will be accepted as timely 
filed.  

  (2)  Notices of disagreement, and 
appeals, must be in writing and may be 
filed by the claimant, the claimant's legal 
guardian, or such accredited 
representative, attorney, or authorized 
agent as may be selected by the claimant or 
legal guardian.  Not more than one 
recognized organization, attorney, or agent 
will be recognized at any one time in the 
prosecution of a claim.  

  (c) If no notice of disagreement is filed 
in accordance with this chapter within the 
prescribed period, the action or 
determination shall become final and the 
claim will not thereafter be reopened or 
allowed, except as may otherwise be 
provided by regulations not inconsistent 
with this title.  

  (d)(1)  Where the claimant, or the 
claimant's representative, within the time 
specified in this chapter, files a notice 
of disagreement with the decision of the 
agency of original jurisdiction, such 
agency will take such development or review 
action as it deems proper under the 
provisions of regulations not inconsistent 
with this title.  If such action does not 
resolve the disagreement either by granting 
the benefit sought or through withdrawal of 
the notice of disagreement, such agency 
shall prepare a statement of the case.  ...  

The provisions of 38 C.F.R. § 20.301 (2010) clarify who can file 
an appeal on behalf of the Appellant:

  (a)  Persons authorized.  A Notice of 
Disagreement and/or a Substantive Appeal 
may be filed by a claimant personally, or 
by his or her representative if a proper 
Power of Attorney or declaration of 
representation, as applicable, is on record 
or accompanies such Notice of Disagreement 
or Substantive Appeal.  

  (b)  Claimant rated incompetent by 
Department of Veterans Affairs or under 
disability and unable to file.  If an 
appeal is not filed by a person listed in 
paragraph (a) of this section, and the 
claimant is rated incompetent by the 
Department of Veterans Affairs or has a 
physical, mental, or legal disability which 
prevents the filing of an appeal on his or 
her own behalf, a Notice of Disagreement 
and a Substantive Appeal may be filed by a 
fiduciary appointed to manage the 
claimant's affairs by the Department of 
Veterans Affairs or a court, or by a person 
acting as next friend if the appointed 
fiduciary fails to take needed action or no 
fiduciary has been appointed.  

(c)  Claimant under disability and able to 
file.  Notwithstanding the fact that a 
fiduciary may have been appointed for a 
claimant, an appeal filed by a claimant 
will be accepted.  

In his December 2008 Application for Survivors' and Dependents' 
Educational Assistance benefits (VA Form 22-5490), the Appellant 
indicated that his birth date was February [redacted], 1986, and he was 
not "a handicapped child, 14 years or older."  In January 2009, 
the RO determined that the Appellant did not meet the basic 
eligibility requirements for VA DEA benefits as the Veteran was 
not in receipt of "a permanent and total (100%) 
service-connected disability" evaluation.  The Appellant was 
provided a Notice of Procedural and Appellate Rights (VA Form 
4107).  The Appellant did not subsequently submit either a notice 
of disagreement (NOD) with or a substantive appeal from the 
adverse decision.  He has not appointed any individual or 
organization to be his representative before the VA.  

In reviewing the record, the Board observes that the Veteran has 
submitted both a January 22, 2009, written statement which he 
sought to be considered as a NOD with the RO's January 2009 
decision and a July 19, 2009, Appeal to the Board (VA Form 9).  
In his January 22, 2009, written statement, the Veteran conveyed 
that:

I am writing this correspondence as a 
"Notice of Disagreement."  

***

Thus, the record should correctly reflect a 
permanent and total (100%) 
service-connected disability.  As a result, 
benefits to my son under DEA should be 
rightfully granted.  I will prayerfully 
await your positive notification.  
(emphasis in the original).  

The July 19, 2009, Appeal to the Board (VA Form 9) was signed by 
the Veteran.  He conveyed that:

I'm [the Appellant's father].  I am writing 
this letter for my son [the Appellant] as 
an "appeal" to his denial of educational 
assistance under Chapter 35, Title 38, 
U. S. Code, Survivors' and Dependents' 
Educational Assistance (DEA).  ...  Please 
grant educational assistance to my son due 
to my ongoing health issues and 100 percent 
total and permanent disability 
(unemployable).  

The Appellant did not submit either a NOD with or a substantive 
appeal from the January 2009 RO determination.  He has not 
executed a power of attorney appointing the Veteran or any other 
individual or organization to represent him before the VA in the 
instant matter.  The Appellant is over the age of 21.  There is 
no indication in the record that the Appellant is either a 
helpless child of the Veteran, has a fiduciary or legal guardian 
to represent him, or has been otherwise found to be incompetent 
to handle his own affairs.  Given these facts, the Board finds 
that the Veteran's January 22, 2009, written statement and July 
19, 2009, Appeal to the Board (VA Form 9) may not be considered 
to be either a NOD with or a substantive appeal from the January 
2009 RO determination.  
 
In addressing a similar factual scenario wherein a Veteran's 
spouse attempted to appeal an adverse decision of the Veteran's 
claim, the United States Court of Appeals for Veterans Claims 
(Court) determined that: 

Because the Appellant is no longer 
designated as the Veteran's representative 
for VA purposes, and she is not among the 
other individuals listed in section 
7105(b)(2), she lacks standing, and is not 
entitled to file an NOD and a substantive 
appeal with the Board under section 1115.  
The Appellant has no "personal stake in the 
outcome of the controversy" (Baker, supra) 
because, should her claim be successful, 
the benefit would flow to the Veteran, and 
not to her, in accordance with section 
1115.  Therefore, the Appellant has failed 
to demonstrate standing.  See Mokal, supra; 
U.S. CONST. Art. 3, § 1 et seq.  Redding v. 
West, 13 Vet. App. 512, 515 (2000).  

Given the authorities cited above, the Board concludes that the 
Appellant has not submitted either a NOD with or a substantive 
appeal from the January 2009 determination that he did not meet 
the basic eligibility requirements for VA DEA benefits.  
Therefore, the Board does not have jurisdiction to decide the 
certified appeal and it must be dismissed.  




ORDER

The appeal is dismissed.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


